IN THE SUPREME COURT OF PENNSYLVANIA

                                        :
IN RE:                                  : No. 773
                                        :
REAPPOINTMENT TO JUVENILE               : SUPREME COURT RULES DOCKET
COURT PROCEDURAL RULES                  :
COMMITTEE                               :
                                        :

                                      ORDER

PER CURIAM
         AND NOW, this 1st day of August, 2018, the Honorable Joy Reynolds McCoy,

Lycoming County, is hereby reappointed as a member of the Juvenile Court Procedural

Rules Committee for a term of three years, commencing September 1, 2018.